            Case 2:20-cr-00111-JCC Document 71-1 Filed 06/09/21 Page 1 of 1




 1
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT FOR THE
 6                            WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8    UNITED STATES OF AMERICA,                        NO. CR20-111 JCC
 9
                             Plaintiff,
10                                                     ACCEPTANCE OF PLEA OF
11                     v.                              GUILTY, ADJUDICATION OF
                                                       GUILT AND NOTICE OF
12    ISAIAH THOMAS WILLOUGHBY,                        SENTENCING
13
                             Defendant.
14
15         This Court, having considered the Report and Recommendation of the United States
16 Magistrate Judge, to which there has been no timely objection, and subject to consideration
17 of the Plea Agreement pursuant to Fed. R. Crim. P. 11(c), hereby accepts the plea of guilty of
18 the Defendant to Count 1 contained in the Information, and the Defendant is adjudged guilty
19 of such offense. All parties shall appear before this Court for sentencing as directed.
20         IT IS SO ORDERED this ____ day of _____________________, 2021.
21
22                                            ________________________
                                              JOHN C. COUGHENOUR
23
                                              United States District Judge
24
25
26
27
28
     ACCEPTANCE OF PLEA OF GUILTY - 1                                       UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
